Citation Nr: 1734178	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  16-53 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a dental disorder.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bloody stool disorder.

4.  Entitlement to service connection for bilateral pes planus (flat feet).

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

6.   Entitlement to an effective date prior to December 15, 2010, for residuals of a TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard from June 1941 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2015 (pes planus), April 2016 (heart, dental, and bloody stool disorders), and January 2017 (TBI) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the Appeals Management Center (AMC), respectively.

The Veteran originally requested a Central Office hearing in his October 2016 substantive appeal; however, in an April 2017 statement, the Veteran withdrew his request for a Board hearing because he is medically unable to travel.  The Veteran also later requested Travel Board hearings in his May 2017 substantive appeals; however, in a July 2017 statement, the Veteran again withdrew his requests for a Board hearing.  The hearing requests are therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In a March 2012 rating decision, the regional office denied service connection for a heart disorder.  That decision was not appealed and became final. 
	
2.  The evidence submitted since March 2012 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a heart disorder.

3.  In a March 2012 rating decision, the regional office denied service connection for a dental disorder.  That decision was not appealed and became final.

4.  The evidence submitted since March 2012 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a dental disorder.

5.  In a December 2012 rating decision, the regional office denied service connection for a bloody stool disorder.  That decision was not appealed and became final.

6.  The evidence submitted since December 2012 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a bloody stool disorder.

7.  The preponderance of the evidence shows that the Veteran's bilateral pes planus is not related to service or to an incident of service origin.

8.  The issue of entitlement to a disability rating in excess of 10 percent for residuals of a TBI is not properly before the Board because the Board previously adjudicated the matter in a January 2017 decision, and this appeal comes from a January 2017 notice of disagreement with the January 2017 rating decision that effectuated the Board decision.

9.  The issue of entitlement to an effective date prior to December 15, 2010, for the assignment of a 10 percent rating for residuals of a TBI is not properly before the Board because the Board previously adjudicated the matter in a January 2017 decision, and this appeal comes from a January 2017 notice of disagreement with the January 2017 rating decision that effectuated the Board decision.  The issue of entitlement to an effective date prior to December 15, 2010, for the grant of service connection for residuals of a TBI is not timely because it was raised in January 2017, after the effective date established by the December 2012 rating decision granting service connection for a TBI had become final.


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied the Veteran's claim of entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a heart disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The March 2012 rating decision that denied the Veteran's claim of entitlement to service connection for a dental disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a dental disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The December 2012 rating decision that denied the Veteran's claim of entitlement to service connection for a bloody stool disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

6.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for a bloody stool disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The criteria for establishing entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

8.  The January 2017 Board decision is final, and the attempted relitigation of the issue of entitlement to a disability rating in excess of 10 percent for residuals of a TBI is dismissed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (2016).

9.  The January 2017 Board decision is final, and the attempted relitigation of the issue of entitlement to an effective date prior to December 15, 2010 for a 10 percent rating for residuals of a TBI is dismissed.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100 (2016).  The criteria for an effective date earlier than December 15, 2010 for the grant of service connection for a TBI have not been met.  38 U.S.C.A. §§ 5109A, 5110(a), 7105(c) (West 2014); 38 C.F.R. §§ 3.105(a), 3.151(a), 3.400, 20.200, 20.201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis: New and Material Evidence to Reopen a Claim for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Analysis: Whether New and Material Evidence has been Presented to Reopen a Claim of Entitlement to Service Connection for a Heart Disorder

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a heart disorder.  The RO previously denied that claim in a rating decision dated March 30, 2012, because a heart disorder was not incurred in service.  The March 2012 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the March 2012 denial, the relevant evidence of record included the Veteran's service treatment and personnel records, VA treatment records from February 2011 to March 2011, private treatment records from February 2007 to February 2011, and the Veteran's statements.  The evidence of record at the time of the March 2012 rating decision included the following diagnoses and history: Dr. Satya's April 2007 finding that the Veteran had been "positive for atrial fibrillation [for] 16 years;" Dr. Beville's June 2007 diagnosis of coronary artery disease and arrhythmia; and Dr. Nestor's June 2007 diagnosis of coronary artery disease, atrial fibrillation, sinus arrhythmia, mitral valve disorder, and his finding that "apparently for twenty-five to thirty years [the Veteran] has had atrial fibrillation and has been on Coumadin and Atenolol."

Also of record at the time of the March 2012 rating decision was the Veteran's January 2011 statement that he has "heart condition stress from WWII 1942 and [it] continues even today," and his June 2011 statement that his "heart condition started on 1944 Feb. 22, while I operated a landing barge from my ship in three separate attacks upon the island of Eniwetok."

Since March 30, 2012, no new evidence has been added to the claims file that is material to the Veteran's claim for service connection for a heart disorder.  Specifically, Dr. Nestor's May 2012 diagnoses of atrial fibrillation and coronary artery disease, his July 2015 diagnosis of irregular heart rate and rhythm, and his July 2015 diagnosis of atrial fibrillation are not new because those diagnoses were of record at the time of the March 2012 denial.  Similarly, the Veteran's May 2012 and May 2017 statements that his heart condition started on February 22, 1944, at Eniwetok in World War II are duplicative of his June 2011 statement, and therefore are not new.

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2016).

Analysis: Whether New and Material Evidence has been Presented to Reopen a Claim of Entitlement to Service Connection for a Dental Disorder

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a dental disorder.  The RO previously denied that claim in a rating decision dated October 30, 1950, which was not timely appealed and therefore became final.  The RO most recently denied that claim in a March 30, 2012, rating decision because a dental disorder was not incurred in service, and there was no diagnosis thereof.  The March 2012 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the March 2012 denial, the relevant evidence of record included the Veteran's service treatment and personnel records, VA treatment records from February 2011 to March 2011, private treatment records from February 2007 to February 2011, and the Veteran's statements.  At the time of the March 2012 rating decision, a June 1950 record documented that "Most of dental work done aboard USS Leonard Wood.  Teeth extracted in service."  Also of record was the Veteran's August 1950 statement that "The teeth I have referenced were removed during the invasion of the Marshall Island Group [in] Feb. 1944 aboard the U.S.S. Leonard Wood."  Additionally, a September 1950 VA examiner found "no evidence of record indicating an incurrence or aggravation of any dental condition as the result of military service."  

Also of record at the time of the March 2012 rating decision was the Veteran's January 2011 statement that his "teeth condition [was incurred in] WWII 1942, hurt when I injured my head," and his June 2011 statement that his "teeth condition started to hurt me while I was in the Coast Guard."

Since March 30, 2012, no new evidence has been added to the claims file that is material to the Veteran's claim for service connection for a dental disorder.  Specifically, the Veteran's May 2017 statement that "My teeth condition began while I was in the Coast Guard" is duplicative of his June 2011 statement, and therefore is not new.

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2016).

Analysis: Whether New and Material Evidence has been Presented to Reopen a Claim of Entitlement to Service Connection for a Bloody Stool Disorder

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a bloody stool disorder.  The RO previously denied that claim in a rating decision dated December 31, 2012, because a bloody stool disorder was not related to service or secondary to a service-connected disability.  The December 2012 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the December 2012 denial, the relevant evidence of record included the Veteran's service treatment and personnel records, VA and private treatment records, and the Veteran's statements.  The evidence of record at the time of the December 2012 rating decision included Dr. Federer's diagnosis of "Acute abdominal pain associated with rectal bleeding, iatrogenic coagulopathy secondary to Coumadin [a blood thinner for the Veteran's heart disorder]."

Also of record at the time of the December 2012 rating decision were the Veteran's January 2011 and May 2012 statements to the effect that his bloody stool condition began in service and is secondary to his heart condition.

Since December 31, 2012, no new evidence has been added to the claims file that is material to the Veteran's claim for service connection for a bloody stool disorder.  Specifically, the Veteran's May 2017 statement that his "bloody stool condition [was] rated wrong" does not relate to an unestablished fact necessary to substantiate the claim.  Additionally, the Board observes that because the Veteran's claim for service connection for a heart disorder is denied, service connection for a bloody stool disorder as secondary to a heart disorder is not available.  38 C.F.R. § 3.310.

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2016).

Analysis: Entitlement to Service Connection for Bilateral Pes Planus (Flat Feet)

The Veteran contends in his August 2014 claim that "my pes planus...[was] aggravated by the military."  In his March 2015 notice of disagreement, the Veteran asserted that his "bilateral pes planus...was aggravated by the military from wearing combat boots each day while I was in the Coast Guard."

In May 2017, the Veteran's representative asserted that service connection for pes planus is warranted based on a diagnosis after discharge, and aggravation in service.  38 C.F.R. §§ 3.303(d), 3.306(a).

The most probative evidence shows that the Veteran's pes planus did not begin in, or result from, his service, and was not aggravated therein.  Specifically, in his June 1941 entrance physical examination, the clinician diagnosed flat feet, and found that the feet had "good function."  In a May 1944 physical examination, the clinician again diagnosed flat feet, and found that they were "symptomless."  In the Veteran's June 1946 separation physical examination, the clinician did not find flat feet.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the condition of flat feet was noted upon entry into service in the Veteran's June 1941 entrance physical examination.  Based upon this report, the Board finds that because the condition of flat feet was diagnosed on the Veteran's entrance examination, that the condition was "noted" upon entry into service, although apparently not symptomatic at the time.  See Verdon, 8 Vet. App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his flat feet, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

Here, the Board finds that the Veteran did not meet the burden of showing aggravation in service.  Rather, the Veteran's flat feet were found to be "symptomless" in his May 1944 physical examination, and flat feet were not observed in his June 1946 separation physical examination.  Although the Board finds the Veteran credible in his report that he wore combat boots daily in service, his service treatment records documenting "symptomless" flat feet in service and not finding flat feet at separation outweigh his statements, nearly 70 years later, that his flat feet were aggravated in service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

In sum, the Board finds that the most probative evidence fails to link the Veteran's pes planus to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for pes planus is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Entitlement to a Disability Rating in Excess of 10 percent for Residuals of a TBI

In January 2017, the Board issued a decision wherein it increased the Veteran's initial disability rating from noncompensable to 10 percent, effective as of the December 15, 2010, date of claim for service connection for a TBI.  The following day, also in January 2017, the RO issued a rating decision whereby it effectuated the Board decision.

Subsequently, in January 2017, the Veteran filed a notice of disagreement with the January 2017 rating decision.  However, as that rating decision expressly cited to the Board decision and explained that it was implementing the same, the Veteran's appeal to the RO of the merits of the Board decision was error.  The proper venue for an appeal of the Board decision would have been to the United States Court of Appeals for Veterans Claims (Court), not the RO.  See Court's Rules of Practice and Procedure at 3, 4; see also "Your Rights to Appeal Our Decision," infra. 

Notwithstanding the fact that the RO issued a statement of the case in May 2017 on the merits previously adjudicated by the Board in January 2017, and certified the appeal to the Board in June 2017, the issue is res judicata and not subject to a new claim because the January 2017 Board decision was final.  38 C.F.R. § 20.1100.  Consequently, the Veteran's claim is dismissed.

Entitlement to an Effective Date prior to December 15, 2010, for Residuals of a TBI

To the extent that the Veteran asserts that an earlier effective date is warranted for the assignment of a 10 percent rating for a TBI, the claim is dismissed for the reasons explained above.  Specifically, the Board adjudicated the claim for a higher initial rating in January 2017, and will not readjudicate that final Board decision based on the Veteran's January 2017 notice of disagreement.  38 C.F.R. § 20.1100.

To the extent that the Veteran contends that an earlier effective date for the grant of service connection for TBI is warranted, the Board observes that, in a December 2012 rating decision, the RO granted service connection for TBI, and assigned a noncompensable rating effective December 15, 2010.  The Veteran filed a notice of disagreement as to the assigned noncompensable rating in February 2013, and that appeal culminated in the January 2017 Board decision described above.  The Veteran did not contest the assigned effective date of service connection for his TBI in the February 2013 notice of disagreement, or at any time within one year of the issuance of the December 2012 rating decision.

In a January 2017 notice of disagreement in response to the January 2017 rating decision that implemented the January 2017 Board decision that increased the Veteran's initial disability rating from noncompensable to 10 percent, the Veteran also contested the effective date of the award of service connection for his TBI.

The December 2012 rating decision granting service connection for a TBI and assigning the effective date for that award became final prior to the Veteran's January 2017 claim for an earlier effective date.  Although the RO proceeded to adjudicate the earlier effective date claim on the merits, freestanding claims for earlier effective dates are not proper claims subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such "claims" because they cannot be entertained.  Id.  A Veteran can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating clear and unmistakable error (CUE) in that rating action, and neither the Veteran nor his representative has alleged that the December 2012 rating decision contained CUE.  Therefore, the Veteran's freestanding claim for an earlier effective date for service connection for his TBI is dismissed.







ORDER

The claim for service connection for a heart disorder is not reopened, and the appeal is denied.

The claim for service connection for a dental disorder is not reopened, and the appeal is denied.

The claim for service connection for a bloody stool disorder is not reopened, and the appeal is denied.

Service connection for pes planus is denied.

The claim for entitlement to a disability rating in excess of 10 percent for residuals of a TBI is dismissed.

The claim for entitlement to an effective date prior to December 15, 2010, for residuals of a TBI is dismissed.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


